DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

4. 	Claims 1-2 are rejected under 35 U.S.C. 103 as being un-patentable over Arakawa US 2015/0159821 A1, in view of Okamura, (US 2018/0212098 A1), further Harada, US 2017/0047221 A1.

Claim 1. Arakawa discloses a method of manufacturing a device chip, the method comprising: 
-a laser processed groove forming step of applying, from a front surface of a wafer formed with devices in a plurality of regions of the front surface partitioned by a plurality of crossing division lines (this 
-a laser beam of such a wavelength as to be absorbed in the wafer along the division lines, (this limitation would read through fig. 2, [0024], wherein is disclosed that a plurality of the laser processed holes 7 are formed at a predetermined interval along the streets 3 of the optical device wafer W). 
-a protective member adhering step of adhering a protective member (e.g. item 6, fig. 2, [0024]) to the front surface of the wafer formed with the laser processed grooves; and 
-a grinding step of grinding the wafer held by a chuck table, with the protective member interposed there between, from a back surface of the wafer (this limitation would read through fig. 8, [0029] wherein is disclosed that the optical device wafer W is ground by grinding means 20 depicted in FIG. 8. The grinding means 20 includes, at least: a spindle 21 having a vertical axis; a grinding wheel 23 connected to the lower end of the spindle 21 by way of a mount 22), to divide the wafer while thinning the wafer to a finished thickness, thereby forming a plurality of device chips (this step would read through [0030] as disclosed that for thinning the wafer…. In this manner, the back surface 2b is ground while pressing the grindstones 24 against the back surface 2b until the optical device wafer W is thinned to a predetermined thickness).
Examiner notes that Arakawa appears to not disclose “the V-shaped laser processed grooves along the division lines, the laser processed grooves becoming shallower toward outer sides in a width direction” and “the chip having inclined surfaces at side surfaces thereof”. 
However, in view of Okamura, referring to figs. 3-5, [0021] discloses that the steps of forming a laser processed groove 12 (see FIG. 3A) on the back side 16 of the optical device wafer W along each division line and next forming a V groove 13 (see FIG. 3B) along each laser processed groove 12 by using the V 
To increase the amount of light to be extracted from each device chip C and accordingly improving the luminance, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Arakawa as taught by Okamura by forming the V-shaped laser processed grooves along the division lines, the laser processed grooves becoming shallower toward outer sides in a width direction” and “the chip having inclined surfaces at side surfaces thereof”.  
It is noted that the combination of Arakawa with Okamura does not specify the limitation of “wherein during said laser processed groove forming step, the laser beam is moved relative to the wafer along a longitudinal direction of the division line while also being scanned in the width direction of the division line”. 
As evidence, [0068] of Harada recites that a wafer processing method for processing the back side of a wafer having a laser beam 210 that is scanned along each division line L to thereby form a laser processed groove 211 on the front side W1 of the wafer WF along each division line L. In this manner, the plural laser processed grooves 211 are formed on the front side W1 of the wafer WF along all of the division lines L. Therefore, to provide a wafer processing method which can attain a sufficient gettering effect as ensuring the die strength of each device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the process of Arakawa with Okamura as taught by Harada wherein during said laser processed groove forming step, the laser beam is moved relative to the wafer along a longitudinal direction of the division line while also being scanned in the width direction of the division line. 

.

                                                                       Response to Arguments
5. 	Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant first avers with respect to claim 1, the cited references, alone or in combination, fail to disclose or suggest all of the features defined in independent Claim 1. For example, “wherein during said laser processed groove forming step, the laser beam is moved relative to the wafer along a longitudinal direction of the division line while also being scanned in the width direction of the division line”. 
In response to this new limitation, Examiner note that [0068] of Harada recites that a wafer processing method for processing the back side of a wafer having a laser beam 210 that is scanned along each division line L to thereby form a laser processed groove 211 on the front side W1 of the wafer WF along each division line L. In this manner, the plural laser processed grooves 211 are formed on the front side W1 of the wafer WF along all of the division lines L. Thus, Arakawa with Okamura and Harada meet this limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899